        Case 1:17-cv-09065-PGG Document 62 Filed 11/14/18 Page 1 of 1
                                                 USDCSDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                    DOC#:
                                                 DATE FILED:       II
                                                                        I'l\ \ l
                                                                             1
ALFREDO CRUZ SANCHEZ, ANTONIO
MIGUEL JIMENEZ, DAVID TEXIS
TECUAP ACHO, LEONARDO CONDE
RODRIGUEZ, NICOLAS MENDEZ                                      ORDER
AVILA, RICARDO TEPI ZENTENO,
JORGE ANIBAL GARCIA MEJIA, and                           17 Civ. 9065 (PGG)
MIGUEL ALEX QUIEJ LOPEZ,
individually and on behalf of others
similarly situated,

                         Plaintiffs,

                - against -

RAINBOW UMBRELLA, LLC (d/b/a
RAINBOW UMBRELLA), PETER
SCHATZBERG, and TODD MILLMAN,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that the conference previously scheduled for December 6,

2018 is adjourned to Thursday, December 13, 2018, at 10:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       November~, 2018


                                                 SO ORDERED.



                                                 Paul G. Gardephe
                                                 United States District Judge
